DISMISS and Opinion Filed March 6, 2020




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-19-01464-CV

                     SUNTRUST BANK, Appellant
                               V.
                  THOMAS EMMETT BENTLEY, Appellee

               On Appeal from the County Court at Law No. 1
                         Kaufman County, Texas
                     Trial Court Cause No. 98281-CC

                       MEMORANDUM OPINION
                 Before Justices Schenck, Osborne, and Reichek
                          Opinion by Justice Schenck
      Before the Court is appellant’s motion to dismiss the appeal. Appellant

informs the Court that it no longer wishes to prosecute this appeal. Accordingly,

we grant the motion and dismiss the appeal.




                                          /David J. Schenck/
                                          DAVID J. SCHENCK
191464F.P05                               JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

SUNTRUST BANK, Appellant                    On Appeal from the County Court At
                                            Law No. 1, Kaufman County, Texas
No. 05-19-01464-CV         V.               Trial Court Cause No. 98281-CC.
                                            Opinion delivered by Justice Schenck.
THOMAS EMMETT BENTLEY,                      Justices Osborne and Reichek
Appellee                                    participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee THOMAS EMMETT BENTLEY recover his
costs of this appeal from appellant SUNTRUST BANK.


Judgment entered this 6th day of March, 2020.




                                      –2–